DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-32 are pending and being examined.

Response to Amendment
The previous rejection of Claim(s) 1, 2, 4-6, 10-13, 15-17, 21-24, 26, 27, and 29, under 35 U.S.C. 103 as obvious over US 2009/0131569 A1 to Schwitter et al. (hereinafter Schwitter), as evidenced by US 6,916,517 B1 to Montanari et al. (hereinafter Montanari’517) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Schwitter, and as evidenced by US 6,915,517 B1 to Montanari et al. (hereinafter Montanari’517) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 7-9, and 18-20, under 35 U.S.C. 103 as being unpatentable over Schwitter and as evidenced by Montanari’517, as applied to claims 1 and 17 above, and further in view of FR 2994975 A1 in which US 2015/0225505 A1 to Blondel et al. is used as an English equivalent. (hereinafter Blondel) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 14, and 25, under 35 U.S.C. 103 as being unpatentable over Schwitter and as evidenced by Montanari, as applied to claims 1 and 17 above, and further 
The previous rejection of Claim 28 under 35 U.S.C. 103 as being unpatentable over Schwitter as evidenced by Montanari’517, as applied to claims 27 above, and further in view of US 2006/0030692 A1 to Montanari et al. (hereinafter Montaneri’692) are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28, and 30-32, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 17, recites “wherein the composition possesses a crystallization half-time at 164°C as measured according to ISO 11357-7:2013 that is equal to or less than 8 minutes…” and “wherein the warpage of the composition is limited to a change in elongation that is no more than 0.5% after 60 minutes after being heated at 90°C…” The Applicant cites to Figs. 2-3 as support for these property ranges. However, for the crystallization half-time, in appears in Table IV, the half-time crystallization at 164°C ranges from 8-6 minutes, and does not support the open-ended broader range of “equal to or less than 8 minutes.” Furthermore, in regard to the change in elongation, Fig. 2, there appears to be a lower limit to the elongation%, and does not support the open-ended broader range of “no more than 0.5%.” Thus, the open ended broader ranges appears to be new matter.

Claims 2-16, 18-28, 30-32, are dependent claims which fail to alleviate the issues above.

Allowable Subject Matter
Claim 29 is allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is US 2009/0131569 A1 to Schwitter et al. (hereinafter Schwitter). Schwitter teaches a polyamide moulding composition comprising 70-99.5 wt% of a thermoplastic polyamide and 0.5-30 wt% of a polyamide oligomer (See abstract), specifically obtained by mixing/melt kneading and extruded into a test piece 63 wt% of polyamide MACM12:PA6I6T (30wt:70wt), 7 wt% of polyamide 12 oligomer having a molar mass of 2000 
Schwitter does not teach the composition is obtained by “dry blending” and also does not teach the claimed crystallization kinetic, warpage, transparency or mechanical properties.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 09/13/2021, with respect to the rejection(s) of the claim(s) as obvious over Schwitter as evidenced by Montanari’517 under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        
/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766